Citation Nr: 1514130	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  14-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease with mechanical low back pain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral pain syndrome, right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee degenerative changes, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right ankle capsulitis with ankle joint stiffness and osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left ankle capsulitis with ankle joint stiffness and osteoarthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for plantar fasciitis, right foot, with heel spur, evaluated as 10 percent disabling prior to October 16, 2014 and 30 percent thereafter.

7.  Entitlement to a compensable rating for mild arthritic changes of the right shoulder prior to March 22, 2012, and to a rating in excess of 10 percent thereafter.

8.  Entitlement to a compensable rating for mild arthritic changes of the left shoulder prior to March 22, 2012, and to a rating in excess of 10 percent thereafter.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

In a May 2014 decision, the Board denied the Veteran's claim for an increased rating for hemorrhoids and remanded the remaining issues on appeal.

In a December 2014 rating decision, the RO increased the rating for the plantar fasciitis of the right foot with heel spur to 30 percent disabling effective October 16, 2014.  

In compliance with the May 2014 Board remand, the AOJ obtained the Veteran's VA education records, and provided the Veteran VA medical examinations.  Also in compliance with the May 2014 remand the AOJ contacted the Social Security Administration (SSA) regarding any records concerning the Veteran.  The SSA responded that no medical records regarding the Veteran had been obtained by SSA.  Although there is no indication that the AOJ informed the Veteran regarding the contents of the SSA letter, this is not prejudicial to the Veteran as there were no SSA medical records in the first place for the Veteran to submit if he had been notified of the letter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in May 2014 in part to obtain copies of the Veteran's updated private treatment records.  The AOJ sent the Veteran authorization forms to fill out in order that such records could be requested by VA.  In August 2014 the Veteran submitted signed authorizations for three private medical providers.  However, he indicated dates of treatment for which VA already had the specified private treatment records.  Consequently the AOJ did not send the requests to the private medical providers.  However, in January 2015, the Veteran submitted new releases for the three medical providers, Dr. Jones, Dr. Robinson, and Dr. Stephens, and indicated that he had had recent treatment from them.  No action was taken by the AOJ to obtain the records.  Accordingly, the Veteran's claims must be remanded in order that copies of the updated private medical records may be obtained.  

The Board notes that subsequent to the most recent supplemental statement of the case (SSOC) in December 2014, and prior to certification of the Veteran's appeal to the Board, the AOJ received from the Veteran additional relevant evidence including lay/buddy statements.  On remand, the AOJ will have an opportunity to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. § 19.31(b).  

The Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records that are not already of record.
 
2.  Attempt to obtain private medical records from Dr. Jones, Dr. Robinson, and Dr. Stephens.  See January 2015 VA Form 21-4142.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate all issues that are in appellate status and furnish the Veteran and his representative a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.  The SSOC should include discussion of all evidence obtained since the December 2014 SSOC.  The Veteran and his representative should be afforded the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




